*972Memorandum. We conclude that defendant’s motion to suppress was properly denied. Defendant had been seen the previous evening with the victim of this violent assault and robbery. The following morning he was overheard saying that the victim kept her money in her brassiere. Later in the day, when stopped for questioning in conjunction with the assault, the defendant engaged in furtive conduct, refused to answer any inquiries, and turned to walk away. Thereupon, in view of the violent nature of the crime, the conduct of the defendant and the officers’ fear for their own personal safety, defendant was patted down for weapons. Upon this record, we think the "stop and frisk” was proper. The facts of this case contrast sharply with those in People v Sanchez (38 NY2d 72), in which there was no claim that the defendant was attempting to elude or evade the police, the arresting officer did not articulate any feeling of danger, the defendant had not engaged in furtive conduct, and the police possessed no information linking the defendant to possession of a weapon.
The order of the Appellate Division should, therefore, be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.